DETAILED ACTION
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	Applicant's election without traverse of claims 1-8 in the reply filed on 1/3/2022 is acknowledged.
3. 	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/species. 
4. 	Applicant canceled claims 9-20; and added claims 21-32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-30 and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US 2019/0378903) (hereafter Jeon).
Regarding claim 28, Jeon discloses a method comprising: 
forming a first dummy gate (top 154 in Fig. 11, paragraph 0057) and a second dummy gate (bottom 154 in Fig. 11, paragraph 0057) over a first fin (leftmost 110 in Fig. 11, paragraph 0060) and a second fin (rightmost 110 in Fig. 11, paragraph 0060), the first dummy gate (top 154 in Fig. 11) and the second dummy gate (bottom 154 in Fig. 11) parallel to each other and each perpendicular to the first fin (leftmost 110 in Fig. 11) and the second fin (second leftmost 110 in Fig. 11); 
laterally encapsulating the first dummy gate (top 154 in Fig. 11) and the second dummy 
replacing the first dummy gate (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); 
forming a mask layer 165 (Fig. 24, paragraph 0072) over the first dielectric layer 140 (Fig. 24), the first replacement gate (left 150 in Fig. 24), and the second replacement gate (right 150 in Fig. 24); 
patterning the mask layer 165 (Fig. 26) to form an opening 166 (Fig. 24, paragraph 0072) therein, the opening 166 (Fig. 24) exposing an upper surface of a first portion of the first replacement gate (left 150 in Fig. 24) and an upper surface of a TSMP20191019USooPage 6 of 8first portion of the first dielectric layer 140 (Fig. 24); 
removing (see Figs. 26 and 27) the first portion of the first replacement gate (150A and 150B in Fig. 26) and the first portion of the first dielectric layer 140 (Fig. 27) to form a trench extending through the first replacement gate; and 
depositing a second dielectric layer (172 and 180 in Fig. 28, paragraph 0081) in the trench, the second dielectric layer (172 and 180 in Fig. 28) including a dielectric material 172 (Fig. 28, paragraph 0081) completely surrounding an air gap 180 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending beyond sidewalls of the first replacement gate (top 150A and top 150B in Fig. 32).  
Regarding claim 29, Jeon further discloses the method of claim 28, wherein the opening 166 (Fig. 24) simultaneously exposes an upper surface of a first portion of the second replacement gate (right 150 in Fig. 24), further comprising: removing (see Figs. 25-27 and 32) the first portion of the second replacement gate (similar to 150A and 150B in Fig. 26; and also see bottom 150A and bottom 150B in Fig. 32), wherein the air gap 980 (Fig. 32, paragraph 0087) extends beyond sidewalls of the second replacement gate (bottom 150A and bottom 
Regarding claim 30, Jeon further discloses the method of claim 28, the trench 175 (Fig. 26) being a first trench (opening between 150A and 150B in Fig. 26), further comprising: forming a second trench (opening between 130A and 130B in Fig. 26) below the first trench (opening between 150A and 150B in Fig. 26), the second trench (opening between 130A and 130B in Fig. 26) extending beyond a bottom surface of the first replacement gate (150A and 150B in Fig. 26), the air gap 180 (Fig. 28) extending into the second trench (opening between 130A and 130B in Fig. 26), the air gap 180 (Fig. 28) having a bottom surface deeper than the bottom surface (bottom surface of 150A and 150B on the top surface of 110 in Fig. 28) of the first replacement gate (150A and 150B in Fig. 28).  
Regarding claim 32, Jeon further discloses the method of claim 28, wherein the trench 175 (Fig. 26) is disposed between the first fin (leftmost 110 in Fig. 11) and the second fin (rightmost 110 in Fig. 11), a lengthwise direction of the trench 175 (Fig. 26) being parallel to a lengthwise direction of the first fin (leftmost 110 in Fig. 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0378903) (hereafter Jeon), in view of Park et al. (US 2021/0035971) .
Regarding claim 21, Jeon discloses a method comprising: 
depositing a first inter-layer dielectric (ILD) 140 (Fig. 11, paragraph 0027) surrounding the first dummy gate stack (top 154 in Fig. 11, paragraph 0057) and the second dummy gate stack (bottom 154 in Fig. 11, paragraph 0057); 
replacing the first dummy gate stack (top 154 in Fig. 11) with a first replacement gate (top 150 in Fig. 19, paragraph 0065) and replacing the second dummy gate stack (bottom 154 in Fig. 11) with a second replacement gate (bottom 150 in Fig. 19, paragraph 0065); 
patterning a mask 165 (Fig. 24, paragraph 0072) over the first ILD 140 (Fig. 24, paragraph 0061), the first replacement gate (left 150 in Fig. 24), and second replacement gate (right 150 in Fig. 24), to form an opening 166 (Fig. 24, paragraph 0072) with a lengthwise direction perpendicular (see Fig. 19, wherein 150 is extending in horizontal direction; and see Fig. 22, wherein 166 is extending in vertical direction) to a lengthwise direction of the first replacement gate (left 150 in Fig. 24); 
using the patterned mask 165 (Fig. 26) to remove a portion of the first replacement gate (150A and 150B in Fig. 26), a portion of the second replacement gate (similar to 150A and 150B in Fig. 26; and see bottom 150A and 150B in Fig. 32), and a portion of the first ILD 140 (Fig. 27) to form a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and 
depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the first trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28, paragraph 0081), the air gap 980 (Fig. 32, paragraph 0087) extending from the first replacement gate (top 150A and top 150B in Fig. 32) to the second replacement gate (bottom 150A and bottom 150B in Fig. 32).  
Jeon does not disclose patterning a dummy gate layer to form a pattern of dummy gate 
Park discloses patterning (see paragraph 0054) a dummy gate layer DG (Fig. 3B, paragraph 0054) to form a pattern of dummy gate stacks (DGP0-DGP3 in Fig. 3B, paragraph 0054) over a pattern of semiconductor fins (AF1 and AF2 in 3B, paragraph 0054), the pattern of dummy gate stacks (DGP0-DGP3 in Fig. 3B) including a first dummy gate stack DGP1 (Fig. 3B, paragraph 0054) and a second dummy gate stack DGP2 (Fig. 3B, paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon to include patterning a dummy gate layer to form a pattern of dummy gate stacks over a pattern of semiconductor fins, the pattern of dummy gate stacks including a first dummy gate stack and a second dummy gate stack, as taught by Park, since the dummy gate stacks are spaced apart from each other providing margin space preventing a gate-bridge between gates when forming replacement gates. 
Regarding claim 25, Jeon further discloses the method of claim 21, wherein the air gap 180 (Fig. 28) comprises a bulb-shaped portion (lower portion of 180 in Fig. 28) at a depth below a lower surface (bottom surface of 150A and 150B on the top surface of 110 in Fig. 28) of the first replacement gate (150A and 150B in Fig. 28) and a tail portion (upper portion of 180 in Fig. 28) extending upward from the bulb-shaped portion (lower portion of 180 in Fig. 28).  
Regarding claim 26, Jeon further discloses the method of claim 25, wherein a tip of the tail portion (upper portion of 180 in Fig. 28) has a vertical extent less than a vertical extent of a gate electrode (150A and 150B in Fig. 28) of the first replacement gate.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon, in view of Park as applied to claim 21 above, and further in view of Hung et al. (US 2017/0040318) (hereafter Hung).
Regarding claim 27, Jeon in view of Park discloses the method of claim 21, however 
Park discloses depositing a second ILD (IL2 in Fig. 8B, paragraph 0047) over the dielectric region (SP in Fig. 8B, paragraph 0049), the first ILD (IL1 in Fig. 8B, paragraph 0055), the first replacement gate (GP1 and GP2 in Fig. 8B, paragraph 0056), and the second replacement gate (GP3 and GP4 in Fig. 8B, paragraph 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon in view of Park to include depositing a second ILD over the dielectric region, the first ILD, the first replacement gate, and the second replacement gate, as taught by Park, since a second ILD could electrically isolate contacts from one another.
Jeon and Park do not disclose forming a first contact through the second ILD, the first contact electrically coupled to the first replacement gate; and forming a second contact through the second ILD, the second contact electrically coupled to the first replacement gate, wherein the first contact and the second contact are electrically isolated from each other.  
Hung discloses forming a first contact (second 100 from the left corner of Fig. 10, paragraph 0029) through the second ILD 82 (Fig. 10, paragraph 0027), the first contact (second 100 from the left corner of Fig. 10) electrically coupled to the first replacement gate (left 18 in Fig. 10, paragraph 0029); and forming a second contact (third 100 from the left corner of Fig. 10) through the second ILD 82 (Fig. 10), the second contact (third 100 from the left corner of Fig. 10) electrically coupled to the first replacement gate (right 18 in Fig. 10, paragraph 0029), wherein the first contact (left 18 in Fig. 10, paragraph 0029) and the second contact (right 18 in Fig. 10, paragraph 0029) are electrically isolated from each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Jeon in view of Park to include forming a first contact through the second ILD, the first contact electrically coupled to the first replacement . 

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Lee et al. (US 2012/0132982), discloses etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076) but fails to disclose extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate stack portion; forming a first contact to the metal gate electrode of the first gate stack portion; forming a second contact to the metal gate electrode of the second gate stack portion, the first contact being electrically isolated from the second contact; and forming a third contact to a source/drain region disposed adjacent to the first gate stack portion. Additionally, the prior art does not teach or suggest a method comprising: extending the trench into an isolation region under the gate stack; and the dielectric region having an air gap in the dielectric material, the air gap extending upward from a first depth corresponding to the isolation region to a second depth corresponding to a depth of the metal gate electrode of the first gate 

A closest prior art, Jeon et al. (US 2019/0378903), discloses a method comprising: etching a gate stack (130, 150, and 152 in Fig. 23-24) to form a trench 175 (Fig. 26, paragraph 0037) extending through the gate stack, the gate stack comprising a metal gate electrode 150 (Fig. 23, paragraph 0037), a gate dielectric 130 (Fig. 23, paragraph 0037), and a pair of gate spacers 152 (Fig. 23, paragraph 0032), the trench removing a portion of the gate stack to separate the gate stack into a first gate stack portion (130A and 150A in Fig. 26, paragraph 0076) and a second gate stack portion (130B and 150B in Fig. 26, paragraph 0076); and depositing a dielectric material 172 (Fig. 28, paragraph 0081) in the trench to form a dielectric region (172 and 180 in Fig. 28, paragraph 0081), the dielectric region (172 and 180 in Fig. 28) having an air gap 180 (Fig. 28, paragraph 0081) in the dielectric material 172 (Fig. 28), the air gap 180 (Fig. 28) as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.

3. 	Claims 22-24 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 22 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses a first trench 175 (Fig. 26, paragraph 0037) between two fins 110 (Fig. 26) of the pattern of semiconductor fins; and a shallow trench isolation (STI) structure 120 (Fig. 28, paragraph 0018) but fails to disclose extending a depth of the first trench into the STI structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the 
In addition, claim 31 would be allowable because a closest prior art, Jeon et al. (US 2019/0378903), discloses forming a second trench (opening between 130A and 130B in Fig. 26) below the first trench (opening between 150A and 150B in Fig. 26), the second trench (opening between 130A and 130B in Fig. 26) extending beyond a bottom surface of the first replacement gate (150A and 150B in Fig. 26) but fails to disclose forming the second trench comprises etching an underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a method comprising: forming the second trench comprises etching an underlying isolation material at a faster etch rate than an etch rate used to form the first trench, a neck forming between the first trench and the second trench in combination with other elements of the base claims 30 and 29. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        


/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813